       Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 1 of 19 PageID #: 1




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  ROMAULDO ALVAREZ, individually and on
  behalf of others similarly situated,

                                     Plaintiff,                     COMPLAINT

                   -against-
                                                             COLLECTIVE ACTION UNDER
  SLIM DELI CORP. (D/B/A SLIM DELI                                29 U.S.C. § 216(b)
  CORP) and YAHYA FARAA,
                                                                      ECF Case
                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Romauldo Alvarez (“Plaintiff Alvarez” or “Mr. Alvarez”), individually and on

 behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against Slim Deli Corp. (d/b/a Slim Deli Corp),

 (“Defendant Corporation”) and Yahya Faraa, (“Individual Defendant”), (collectively,

 “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Alvarez is a former employee of Defendants Slim Deli Corp. (d/b/a Slim

Deli Corp) and Yahya Faraa.

       2.       Defendants own, operate, or control a deli, located at 114-21 Jamaica Ave.,

Richmond Hill, NY 11418 under the name “Slim Deli Corp”.
         Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 2 of 19 PageID #: 2




         3.    Upon information and belief, individual Defendant Yahya Faraa, serve or served as

owner, manager, principal, or agent of Defendant Corporation and, through this corporate entity,

operates or operated the deli as a joint or unified enterprise.

         4.    Plaintiff Alvarez was employed as a grill worker at the deli located at 114-21 Jamaica

Ave., Richmond Hill, NY 11418.

         5.    At all times relevant to this Complaint, Plaintiff Alvarez worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

         6.    Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Alvarez appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

         7.    Further, Defendants failed to pay Plaintiff Alvarez the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

         8.    Furthermore, Defendants repeatedly failed to pay Plaintiff Alvarez wages on a timely

basis.

         9.    Defendants’ conduct extended beyond Plaintiff Alvarez to all other similarly situated

employees.

         10.   At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Alvarez and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

         11.   Plaintiff Alvarez now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards



                                                   -2-
        Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 3 of 19 PageID #: 3




Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

        12.       Plaintiff Alvarez seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

        13.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Alvarez’s state law claims under 28

U.S.C. § 1367(a).

        14.       Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a deli located in this district.

        15.       Further, Plaintiff Alvarez was employed by Defendants in this district.

                                                    PARTIES

                                                      Plaintiff

        16.       Plaintiff Romauldo Alvarez (“Plaintiff Alvarez” or “Mr. Alvarez”) is an adult

individual residing in Queens County, New York.




                                                     -3-
       Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 4 of 19 PageID #: 4




       17.     Plaintiff Alvarez was employed by Defendants at Slim Deli Corp from

approximately 2013 until on or about January 2017 and then from approximately July 2019 until

on or about February 19, 2020.

       18.     Plaintiff Alvarez consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                             Defendants

       19.     At all relevant times, Defendants owned, operated, or controlled a deli, located at

114-21 Jamaica Ave., Richmond Hill, NY 11418 under the name “Slim Deli Corp”.

       20.     Upon information and belief, Slim Deli Corp. (d/b/a Slim Deli Corp) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 114-21 Jamaica Ave., Richmond Hill, NY 11418.

       21.     Defendant Yahya Faraa is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Yahya Faraa is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Yahya Faraa

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Alvarez, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.




                                                 -4-
        Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 5 of 19 PageID #: 5




                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       22.     Defendants operate a deli located in the Richmond Hill section of Queens in New

York City.

       23.     Individual Defendant, Yahya Faraa, possesses operational control over Defendant

Corporation, possesses ownership interests in Defendant Corporation, and controls significant

functions of Defendant Corporation.

       24.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       25.     Each Defendant possessed substantial control over Plaintiff Alvarez’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Alvarez, and all similarly situated individuals,

referred to herein.

       26.     Defendants jointly employed Plaintiff Alvarez (and all similarly situated employees)

and are Plaintiff Alvarez’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       27.     In the alternative, Defendants constitute a single employer of Plaintiff Alvarez and/or

similarly situated individuals.

       28.     Upon information and belief, Individual Defendant Yahya Faraa operates Defendant

Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation as an

entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,



                                                  -5-
        Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 6 of 19 PageID #: 6




              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                  by, amongst other things, failing to hold annual meetings or maintaining

                  appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporation for his own benefit as the sole or majority

                  shareholder,

              e) operating Defendant Corporation for his own benefit and maintaining control over

                  this corporation as a closed Corporation,

              f) intermingling assets and debts of his own with Defendant Corporation,

              g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                  liability as necessary to protect his own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

        29.     At all relevant times, Defendants were Plaintiff Alvarez’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Alvarez, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Alvarez’s services.

        30.     In each year from 2015 to 2017 and from 2019 to 2020, Defendants, both separately

and jointly, had a gross annual volume of sales of not less than $500,000 (exclusive of excise taxes

at the retail level that are separately stated).

        31.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the deli

on a daily basis are goods produced outside of the State of New York.

                                             Individual Plaintiff



                                                     -6-
       Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 7 of 19 PageID #: 7




       32.       Plaintiff Alvarez is a former employee of Defendants who was employed as a grill

worker.

       33.       Plaintiff Alvarez seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).



                                       Plaintiff Romauldo Alvarez

       34.       Plaintiff Alvarez was employed by Defendants from approximately 2013 until on or

about January 2017 and then from approximately July 2019 until on or about February 19, 2020.

       35.       Defendants employed Plaintiff Alvarez as a grill worker.

       36.       Plaintiff Alvarez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       37.       Plaintiff Alvarez’s work duties required neither discretion nor independent judgment.

       38.       Throughout his employment with Defendants, Plaintiff Alvarez regularly worked in

excess of 40 hours per week.

       39.       From approximately 2015 until on or about January 2017 and then from

approximately July 2019 until on or about February 19, 2020., Plaintiff Alvarez worked from

approximately 6:00 a.m. until on or about 6:00 p.m., 7 days a week (typically 84 hours per week).

       40.       Throughout his employment, Defendants paid Plaintiff Alvarez his wages in cash.

       41.       From approximately May 2015 until on or about January 2017 and then from

approximately July 2019 until on or about February 19, 2020., Defendants paid Plaintiff Alvarez a

fixed salary of $600 per week.

       42.       For approximately one week, Defendants did not pay Plaintiff Alvarez any wages for

his work.



                                                   -7-
       Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 8 of 19 PageID #: 8




       43.     Defendants never granted Plaintiff Alvarez any breaks or meal periods of any kind.

       44.     Plaintiff Alvarez was not required to keep track of his time; however, the Defendants

utilized a notebook system that did not accurately reflect his actual hours worked.

       45.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Alvarez regarding overtime and wages under the FLSA and NYLL.

       46.     Defendants did not provide Plaintiff Alvarez an accurate statement of wages, as

required by NYLL 195(3).

      47.      Defendants did not give any notice to Plaintiff Alvarez, in English and in Spanish

(Plaintiff Alvarez’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      48.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Alvarez (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      49.      Plaintiff Alvarez was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      50.      Defendants’ pay practices resulted in Plaintiff Alvarez not receiving payment for all

his hours worked, and resulted in Plaintiff Alvarez’s effective rate of pay falling below the required

minimum wage rate.




                                                  -8-
        Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 9 of 19 PageID #: 9




      51.      Defendants    willfully   disregarded    and   purposefully    evaded    recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      52.      Defendants paid Plaintiff Alvarez his wages in cash.

      53.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      54.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Alvarez (and similarly situated individuals) worked,

and to avoid paying Plaintiff Alvarez properly for his full hours worked.

      55.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      56.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Alvarez and other similarly situated former workers.

      57.      Defendants failed to provide Plaintiff Alvarez and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).




                                                  -9-
      Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 10 of 19 PageID #: 10




      58.      Defendants failed to provide Plaintiff Alvarez and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      59.       Plaintiff Alvarez brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      60.      At all relevant times, Plaintiff Alvarez and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      61.      The claims of Plaintiff Alvarez stated herein are similar to those of the other

employees.




                                                  - 10 -
      Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 11 of 19 PageID #: 11




                                      FIRST CAUSE OF ACTION

                VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      62.         Plaintiff Alvarez repeats and realleges all paragraphs above as though fully set forth

herein.

      63.         At all times relevant to this action, Defendants were Plaintiff Alvarez’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Alvarez (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      64.         At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      65.         Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          66.     Defendants failed to pay Plaintiff Alvarez (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      67.         Defendants’ failure to pay Plaintiff Alvarez (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      68.         Plaintiff Alvarez (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                    SECOND CAUSE OF ACTION

                  VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      69.         Plaintiff Alvarez repeats and realleges all paragraphs above as though fully set forth

herein.



                                                    - 11 -
      Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 12 of 19 PageID #: 12




      70.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Alvarez (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      71.      Defendants’ failure to pay Plaintiff Alvarez (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      72.      Plaintiff Alvarez (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      73.       Plaintiff Alvarez repeats and realleges all paragraphs above as though fully set forth

herein.

      74.      At all times relevant to this action, Defendants were Plaintiff Alvarez’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Alvarez, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      75.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Alvarez less than the minimum wage.

      76.      Defendants’ failure to pay Plaintiff Alvarez the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      77.      Plaintiff Alvarez was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW



                                                 - 12 -
      Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 13 of 19 PageID #: 13




      78.      Plaintiff Alvarez repeats and realleges all paragraphs above as though fully set forth

herein.

      79.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Alvarez overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      80.     Defendants’ failure to pay Plaintiff Alvarez overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      81.     Plaintiff Alvarez was damaged in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION

                VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                    OF THE NEW YORK COMMISSIONER OF LABOR

      82.      Plaintiff Alvarez repeats and realleges all paragraphs above as though fully set forth

herein.

      83.     Defendants failed to pay Plaintiff Alvarez one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Alvarez’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      84.     Defendants’ failure to pay Plaintiff Alvarez an additional hour’s pay for each day

Plaintiff Alvarez’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      85.     Plaintiff Alvarez was damaged in an amount to be determined at trial.

                                  SIXTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING



                                                - 13 -
      Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 14 of 19 PageID #: 14




                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      86.       Plaintiff Alvarez repeats and realleges all paragraphs above as though fully set forth

herein.

      87.      Defendants failed to provide Plaintiff Alvarez with a written notice, in English and

in Spanish (Plaintiff Alvarez’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      88.      Defendants are liable to Plaintiff Alvarez in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      89.       Plaintiff Alvarez repeats and realleges all paragraphs above as though fully set forth

herein.

      90.      With each payment of wages, Defendants failed to provide Plaintiff Alvarez with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the



                                                 - 14 -
      Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 15 of 19 PageID #: 15




regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      91.         Defendants are liable to Plaintiff Alvarez in the amount of $5,000, together with costs

and attorneys’ fees.



                                     EIGHTH CAUSE OF ACTION

                     VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

      92.         Plaintiff Alvarez repeats and realleges all paragraphs above as though set forth fully

herein.

      93.         Defendants did not pay Plaintiff Alvarez on a regular weekly basis, in violation of

NYLL §191.

      94.         Defendants are liable to Plaintiff Alvarez in an amount to be determined at trial.



                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Alvarez respectfully requests that this Court enter judgment

 against Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;




                                                    - 15 -
    Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 16 of 19 PageID #: 16




       (b)     Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Alvarez and the FLSA Class

members;

       (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Alvarez and the FLSA Class members;

       (d)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Alvarez’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Alvarez and the FLSA Class members;

       (f)     Awarding Plaintiff Alvarez and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiff Alvarez and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Alvarez;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Alvarez;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Alvarez;



                                               - 16 -
    Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 17 of 19 PageID #: 17




       (k)     Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiff Alvarez;

       (l)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Alvarez’s compensation, hours, wages and any deductions or

credits taken against wages;

       (m)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Alvarez;

       (n)     Awarding Plaintiff Alvarez damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (o)     Awarding Plaintiff Alvarez damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (p)     Awarding Plaintiff Alvarez liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (q)     Awarding Plaintiff Alvarez and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (r)      Awarding Plaintiff Alvarez and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal




                                                - 17 -
    Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 18 of 19 PageID #: 18




is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (t)    All such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

        Plaintiff Alvarez demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       May 7, 2021

                                                        MICHAEL FAILLACE & ASSOCIATES, P.C.

                                              By:              /s/ Michael Faillace
                                                        Michael Faillace [MF-8436]
                                                        60 East 42nd Street, Suite 4510
                                                        New York, New York 10165
                                                        Telephone: (212) 317-1200
                                                        Facsimile: (212) 317-1620
                                                        Attorneys for Plaintiff




                                               - 18 -
Case 1:21-cv-02550 Document 1 Filed 05/07/21 Page 19 of 19 PageID #: 19
